Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered April 15, 2004, revoking a sentence of probation previously imposed by the same court on September 17, 1999, upon a finding that he had violated the conditions thereof, upon his admission and after a hearing, and imposing a sentence of imprisonment upon his conviction of sexual abuse in the first degree.
Ordered that the amended judgment is affirmed.
The defendant, while on probation, was convicted of a crime related to his drug use and thereafter admittedly continued his drug use. At a hearing, he described cocaine as a “social drug.” Under all of the circumstances presented, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83-84 [1982]). Adams, J.P., Mastro, Lifson and Lunn, JJ., concur.